ORDER

PER CURIAM
Dwight Michael Clark (“Defendant”) appeals from his conviction following a jury trial finding him guilty of the class A misdemeanor of possession of marijuana, in violation of Section 195.202.3, RSMo (Cum Supp.2011). Defendant was sentenced to one year incarceration. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).